Citation Nr: 1214896	
Decision Date: 04/25/12    Archive Date: 05/03/12

DOCKET NO.  07-32 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to service connection for a sinus disorder.

2. Entitlement to service connection for a right ankle disorder.

3. Entitlement to service connection for a low back disorder.

4. Entitlement to service connection for a left knee disorder.

5. Entitlement to an evaluation in excess of 10 percent for residuals of a fracture of the left fifth metatarsal with arthritis of the foot.

6. Entitlement to an evaluation in excess of 10 percent for residuals of a fracture of the right third metatarsal with arthritis of the foot.

7. Entitlement to an initial evaluation in excess of 10 percent for arthritis of the left ankle.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel


INTRODUCTION

The Veteran had active military service from November 1967 to November 1971 and from December 1971 to December 1987.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a March 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The issues of service connection for sinus, right ankle, low back and left knee disorders and an increased initial evaluation for arthritis of the left ankle are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. Residuals of a fracture of the left fifth metatarsal with arthritis of the foot are consistent with no more than moderate impairment of the left foot, with mild painful motion of the tarsometatarsal articulation level and frontal plane of the left foot and mildly impaired walking and standing ability; there is no competent evidence of weakness, instability, ankylosis, claw foot, hammer toe or malunion or non-union of the tarsal or metatarsal bones of the left foot.

2. Residuals of a fracture of the right third metatarsal with arthritis of the foot are consistent with no more than moderate impairment of the right foot, with mildly impaired walking and standing ability; there is no competent evidence of weakness, instability, ankylosis, claw foot, hammer toe or malunion or non-union of the tarsal or metatarsal bones of the left foot.


CONCLUSIONS OF LAW

1. The criteria for an evaluation greater than 10 percent for residuals of a fracture of the left fifth metatarsal with arthritis of the foot have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.10 , 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5284 (2011).

2. The criteria for an evaluation greater than 10 percent for residuals of a fracture of the right third metatarsal with arthritis of the foot have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.10 , 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5284 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess v. Nicholson, 19 Vet. App. 473 (2006); Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 102-03 (2010).

In the instant case, the Veteran received notification prior to the initial unfavorable agency decision through July and August 2005 notice letters, with additional notice having been sent in June 2009.  The Veteran's claims were subsequently readjudicated, most recently in a December 2011 supplemental statement of the case.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The duty to notify the Veteran was satisfied under the circumstances of this case.  38 U.S.C.A. § 5103.

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2011).

Service treatment records are associated with claims file.  All post-service treatment records and reports related to the disabilities adjudicated below that have been identified by the Veteran have also been obtained.  The appellant has not identified any additional records that should be obtained prior to a Board decision.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.  The Veteran was provided VA examinations in October 2005 and June 2010.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); Wells v. Principi, 327 F. 3d 1339 (Fed. Cir. 2002).  These examinations are adequate for the purposes of evaluating the Veteran's disabilities, as they involved a review of the Veteran's pertinent medical history and provide a discussion of relevant symptomatology.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

Board decisions must be based on the entire record, with consideration of all the evidence.  38 U.S.C.A. § 7104 (West 2002).  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2011).

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Where, as in the present case, entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, although the Board has thoroughly reviewed all evidence of record, the more critical evidence consists of the evidence generated during the appeal period.  Further, the Board must evaluate the medical evidence of record since the filing of the claim for increased rating and consider the appropriateness of a "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts).  See Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran is seeking an increased evaluation for his service-connected residuals of a fracture of the left fifth and right third metatarsals, with arthritis in each foot.  Currently, the Veteran's service-connected left and right foot disabilities have been assigned separate 10 percent evaluations pursuant to Diagnostic Code 5010-5284.  See 38 C.F.R. § 4.27 (2011) (hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen).

Pursuant to Diagnostic Code 5284, used in rating "other foot injuries," 10, 20 and 30 percent evaluations are warranted for a moderate, moderately severe and severe foot injury, respectively.  38 C.F.R. § 4.71a, Diagnostic Code 5284.  With actual loss of use of the foot, a 40 percent rating is assigned.  38 C.F.R. § 4.71a , Diagnostic Code 5167 (2011).

The words "moderate" and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  The overall regulatory scheme contemplates 20 percent ratings in cases of unilateral severe flat foot with objective evidence of marked deformity, or problems so disabling that all toes tend to dorsiflexion, with limitation of dorsiflexion at the ankle, shortened plantar fascia and marked tenderness under the metatarsal heads.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5276, 5277, 5278.  

After reviewing the record in its entirety, the Board finds the evidence supports no more than the currently assigned separate 10 percent evaluations indicative of moderate impairment for the Veteran's service-connected residuals of a fracture of the left fifth and right third metatarsals with arthritis of both feet.  An October 2005 VA examination report reflects the Veteran was non-focally tender to examination of metatarsals two through five bilaterally without associated deformity.  He did not have painful motion, weakness or instability with respect to either foot, nor did he exhibit impairment of range of motion for the remainder of the foot, including the metatarsophalengeal joints.  A June 2010 VA examination report indicates there is no pain upon manipulation of either foot, and the Veteran exhibited no limitations in range of motion, weakness or instability of either foot.  There was mild painful motion at the tarsometatarsal articulation level/frontal plane of the left foot, and tenderness at the left fifth and right second and third metatarsal shafts.

In light of the VA examinations, the Board finds that the Veteran's current overall disability picture more closely approximates a "moderate" disability, which is contemplated by the currently assigned separate 10 percent evaluations.  38 C.F.R. § 4.71a , Diagnostic Code 5284.  Such a determination is supported by the findings of mild painful motion and no weakness or instability of either foot.  The record does not indicate that the Veteran's disability approximates the degree of severity contemplated by any of the other Diagnostic Codes specific to foot disabilities for either the left fifth or right third metatarsals.

The Board acknowledges the Veteran's complaints of pain and instability of the bilateral ankles.  However, the Board notes service connection for arthritis of the left ankle has been separately awarded, whereas service connection for a right ankle disability has been denied, and is discussed in further detail below.  As such, symptomatology related to the Veteran's bilateral ankle disabilities has not been considered as part of his service-connected residuals of a fracture of the left fifth and right third metatarsals with arthritis in each foot.  

Inasmuch as Diagnostic Code 5284 is not based on limitation of motion, the provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59 do not apply.  See Johnson v. Brown, 9 Vet. App. 7 (1996).  

In addition, increased evaluations for the Veteran's service-connected a fracture of the left fifth and right third metatarsals with arthritis in each foot are not warranted under any other potentially applicable diagnostic codes.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  The medical evidence does not establish the presence of any flat foot, claw foot, malunion or nonunion of the tarsal/metatarsal bones, or ankle ankylosis attributable to the Veteran's service-connected disability.  Therefore, the diagnostic codes associated with such disabilities are not applicable to the current appeal.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5270, 5276, 5278, 5283 (2011).

The Board acknowledges the Veteran's contentions that his service-connected fractures of the left fifth and right third metatarsals, with arthritis in each foot warrant increased evaluations.  However, in determining the actual degree of disability, an objective examination is more probative of the degree of the Veteran's impairment.  Furthermore, the opinions and observations of the Veteran alone cannot meet the burden imposed by the rating criteria under 38 C.F.R. § 4.71a with respect to determining the severity of his service-connected bilateral foot disabilities.  See Moray v. Brown, 2 Vet. App. 211, 214 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. § 3.159(a)(1) and (2) (2011).

Accordingly, the Board concludes that the preponderance of the evidence is against the assignment of evaluations greater than 10 percent for either the Veteran's left or right foot disabilities at any point during the appeal period.  See Hart, supra.  As such, the benefit of the doubt rule does not apply, and the Veteran's claim must be denied.  See 38 U.S.C.A. § 5107 (West 2002).


ORDER

An evaluation in excess of 10 percent for residuals of a fracture of the left fifth metatarsal with arthritis of the foot is denied.

An evaluation in excess of 10 percent for residuals of a fracture of the right third metatarsal with arthritis of the foot is denied.


REMAND

The Veteran seeks service connection for disorders of the right ankle, low back and left knee.  During the development of the instant appeal, he was provided VA examinations in October 2005 and January 2006.  Following physical and clinical evaluations of the Veteran, the VA examiners rendered diagnoses of allergic rhinitis, degenerative disc disease of the lumbar spine, osteoarthritis of the left knee and marked post-traumatic arthritis of the right ankle.  However, no etiological opinion was offered with respect to these disabilities.

Once VA undertakes a duty to provide a medical examination, due process requires VA to notify the claimant prior to the adjudication of the claim of any inability to obtain evidence sought (including a VA examination with medical opinion).  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Daves v. Nicholson, 21 Vet. App. 46, 51 (2007), citing Green v. Derwinski, 1 Vet. App. 121, 123-124 (1991); Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence... is essential for a proper appellate decision").  As such, the Veteran must be provided a new VA examination to address whether his currently diagnosed allergic rhinitis and lumbar spine, right ankle and left knee disabilities are etiologically related to his active service.

As a final note, in November 2010, the Veteran submitted a timely Notice of Disagreement (NOD) in response to a September 2010 rating decision disagreeing with the initial evaluation assigned to his service-connected arthritis of the left ankle.  The RO has not issued a statement of the case (SOC) to the Veteran which addresses his NOD.  The proper course of action when a timely notice of disagreement has been filed is to remand the matter to the RO.  Manlincon v. West, 12 Vet. App. 238 (1999).  Appropriate action, including issuance of a statement of the case, is now necessary with regard to this issue.  38 C.F.R. § 19.26 (2011).  The Veteran will then have the opportunity to file a timely substantive appeal if he wishes to complete an appeal.

Accordingly, the case is REMANDED for the following action:

1. Issue a statement of the case with respect to the issue of entitlement to an initial evaluation in excess of 10 percent for arthritis of the left.  All appropriate appellate procedures should then be followed.  The Veteran should be advised that he must complete his appeal of this issue by filing a timely substantive appeal following the issuance of a statement of the case.

2. Schedule the Veteran for a VA examination to address the nature and etiology of his allergic rhinitis, degenerative disc disease of the lumbar spine, osteoarthritis of the left knee, and post-traumatic arthritis of the right ankle.  The claims file, including this remand, must be made available to the examiner for review.  All appropriate tests and studies should be conducted, and any consultations deemed necessary should be accomplished.  After reviewing the record and examining the Veteran, the examiner should offer an opinion as to whether each disability is at least as likely as not (probability of at least 50 percent) is etiologically related to his active service, specifically commenting on the Veteran's assertion of a continuity of symptomatology where appropriate.  

The examiner is requested to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

3. After completing the above, and any other development deemed necessary, readjudicate the Veteran's claims based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.   

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


